Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 29, 2015

The Court of Appeals hereby passes the following order:

A15A1401. MONICA BROWN v. SOVRAN HOLDINGS, ET AL.

      This case was docketed by this court on March 18, 2015, and appellant’s brief
and enumerations of error were due April 7, 2015. As of the date of this order,
appellant still has not filed a brief and enumeration of errors and has not requested
any further extensions of time in which to do so. Accordingly, this appeal is hereby
DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.



                                       Court of Appeals of the State of Georgia
                                                                            04/29/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.